EXHIBIT 99.1 Kite Realty Group Trust Investor Presentation Information as of December 31, 2009 2 §Stable Operating Portfolio §55 Operating Properties in 9 states §91% leased §Diverse tenant base §5 mile demographics:Population 120,000; Average HHI $83,000 §Increased Leasing Productivity §300,000 square feet of leases executed in Q4 2009 §700,000 square feet of leases executed in CY 2009 §14 Jr. Anchor new leases and renewals completed in 2009 §Proven Debt Management §No remaining 2010 debt maturities §$300 million of property refinancings and extensions since 3Q 2008 §Of the 2011 maturities, only 2 are CMBS loans totaling $20 million §82% of maturities through 2012 held by relationship lenders §Mitigating Development Exposure §Only two developments under construction - combined 73% leased §Executed Whole Foods lease at Cobblestone Plaza in Florida §Rent commencements 2010-2011 §Reduced development as % of gross RE assets 1800 bps since 12/07 Information as of December 31, 2009 COMPANY OVERVIEW 3 §Rent commencement on executed Jr anchor leases §Jr anchor leases in negotiation §Return to normal small shop occupancy §Execute on the redevelopment pipeline §Complete the current development pipeline §Shadow pipeline potential §Joint venture capital GROWTH SOURCES 4 §We have made a concerted effort to improve the quality and predictability of our FFO stream. Real Estate Rental Operations as a Percent of FFO(1) (1)2010 as projected within the Company’s previously released earnings guidance. IMPROVING FFO QUALITY 5 (1)Annualized base rent represents the monthly contractual rent for December 2009 for each applicable tenant multiplied by 12. (2)S&P credit ratings for parent company as of 3/19/10. §Largest single retail tenant comprises only 3.3% of total annualized base rent §Top 10 retail tenants account for only 23.1% of total annualized base rent Information as of December 31, 2009 (unless otherwise noted) DIVERSE TENANT BASE 6 Peer Group Assessment: Top Tenant as a Percent of Annualized Base Rent Kroger Bed Bath Beyond Publix Home Depot TJ Maxx Wal-Mart/ Sam’s Kroger A&P Supervalu Publix Giant Foods Source: Company SEC filings. Information as of December 31, 2009 DIVERSE TENANT BASE 7 Source: Applied Geographic Solutions. §High quality assets with an average age of only eight years §Approximately half of the current portfolio was developed by KRG §Portfolio benefits from 100% non-owned anchor occupancy §Strong household incomes surrounding operating portfolio and development pipelines Portfolio Demographics Comparison Operating Portfolio vs. Development Pipelines STRONG DEMOGRAPHICS 8 (1)Lease expirations of operating portfolio and excludes option periods and ground leases. Annualized base rent represents the monthly contractual rent for December 2009 for each applicable property multiplied by 12. §No more than 12.2% of total annualized rent is expected to rollover in any one year §Higher 2011-2015 rollover defers renewal negotiations to a potentially stronger leasing environment Percentage of Lease Expiration by Total Annualized Base Rent (1) Information as of December 31, 2009 WELL-STAGGERED LEASE EXPIRATIONS 9 Peer Group Assessment: Debt Plus Preferred as a Percent of Gross Assets (1)Source:Company filings. Calculation:(Consolidated Debt + Preferreds) / Gross Real Estate Assets MANAGING LEVERAGE 10 Scheduled Debt Maturities (1)(2)(3)(4) (1)Maturities exclude annual principal amortization. (2)Includes effects of loan closings, payoffs, and commitments that occurred subsequent to December 31, 2009. (3)Amount due in 2012 includes the outstanding balance on our unsecured revolving credit facility, and assumes exercise of available extension option. (4)Dollars in thousands. §Extended or refinanced all 2010 debt maturities by February 2010 §2011 maturities are in process: §Only 2 CMBS loans totaling $20 million §5 of 7 property loans held on balance sheet were underwritten with more stringent 2008-09 standards §Approximately 82% of debt maturities through 2012 are held on balance sheet by relationship banks including unsecured term loan MANAGING LEVERAGE 11 §Eddy Street Commons at Notre Dame §72% pre-leased or committed §79% of projected costs incurred Current Development Pipeline - Two Projects Information as of December 31, 2009 §Capital Summary (Dollars in thousands) §Eddy Street Estimated Project Costs:$35,000 §Cobblestone Plaza Estimated Project Costs: $52,000 §Total Cost Incurred as of 12/31/09: ($72,811) §Remaining Cost to be Spent:$14,189 §Cobblestone Plaza, Ft. Lauderdale, FL §74% pre-leased with Whole Foods executed lease §87% of projected costs incurred REDUCING DEVELOPMENT 12 §Ongoing effort to reduce the size of our development pipeline. Construction in Progress as a Percent of Gross Real Estate Assets (1) (1)Calculation:Consolidated CIP / Consolidated Gross Real Estate Assets REDUCING DEVELOPMENT 13 §Assuming a peer group average multiple of 14.4x, our stock is trading at a 27% discount (1)Source:Thomson mean 2010 estimate as of March 19, 2010. Peer Group Assessment: FFO Multiple PEER GROUP ANALYSIS 14 Peer Group Assessment: 2 (1)Source:SNL Financial.Based on most recently announced quarterly dividend annualized. PEER GROUP ANALYSIS 15 2uidance §Estimated FFO guidance range of $0.42 to $0.47 per diluted share §Includes the full year effect of the May 2009 common equity offering; §Portfolio leased percentage ranging from 90% to 92% at December 31, 2010; §A decrease in same property net operating income ranging from 0.0% to 2.0%; §An interest rate environment consistent with the current forward yield curve for one month LIBOR and the 10-year US Treasury note; §Transactional FFO ranging from $0.01 to $0.03 on a pretax basis; §General and administrative expense ranging from approximately $5.5 million to $5.8 million; §No material acquisition or disposition activity; §Construction and service fee net margin ranging from $0.01 to $0.03 on a pretax basis. GUIDANCE 16 DISCLAIMER This presentation contains certain statements that are not historical fact and may constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Such forward- looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results of the Company to differ materially from historical results or from any results expressed or implied by such forward-looking statements, including, without limitation: national and local economic, business, real estate and other market conditions, particularly in light of the current recession; financing risks, including the availability of and costs associated with sources of liquidity; the Company’s ability to refinance, or extend the maturity dates of, its indebtedness; the level and volatility of interest rates; the financial stability of tenants, including their ability to pay rent and the risk of tenant bankruptcies; the competitive environment in which the Company operates; acquisition, disposition, development and joint venture risks; property ownership and management risks; the Company’s ability to maintain its status as a real estate investment trust (“REIT”) for federal income tax purposes; potential environmental and other liabilities; impairment in the value of real estate property the Company owns; risks related to the geographical concentration of our properties in Indiana, Florida and Texas; and other factors affecting the real estate industry generally. The Company refers you the documents filed by the Company from time to time with the Securities and Exchange Commission, specifically the section titled “Business Risk Factors” in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009, which discuss these and other factors that could adversely affect the Company’s results.The Company undertakes no obligation to publicly update or revise these forward-looking statements (including the FFO and net income estimates), whether as a result of new information, future events or otherwise.
